             Case 2:20-sw-00822-CKD Document 4 Filed 09/18/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814                                                FILED
 4 Telephone: (916) 554-2700                                          Sep 18, 2020
                                                                   CLERK, U.S. DISTRICT COURT
   Facsimile: (916) 554-2900                                     EASTERN DISTRICT OF CALIFORNIA

 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE APPLICATION              ORDER TO UNSEAL SEARCH WARRANTS;
     OF THE UNITED STATES OF AMERICA
12   FOR SEARCH WARRANTS CONCERNING:

13   2563 CHUCK YEAGER CIRCLE,                     2:20-SW-0821-CKD
     SACRAMENTO, CA 95834
14
     2120 QUAIL RANCH COURT, ELVERTA,              2:20-SW-0822-CKD
15   CA 95626

16   8549 BRISENBOURG WAY, ANTELOPE,               2:20-SW-0823-CKD
     CA 95843
17
     WHITE DODGE CHARGER, WITH                     2:20-SW-0824-CKD
18   CALIFORNIA LICENSE PLATE 8JZZ121
     AND VIN # 2C3CDXBG0FH840616
19
     2019 BLUE TESLA, WITH CALIFORNIA              2:20-SW-0825-CKD
20   LICENSE PLATE 8KPN085 AND VIN
     #5YJ3E1EA6KF306064
21
     2011 BLACK CADILLAC ESCALADE,                 2:20-SW-0826-CKD
22   WITH CALIFORNIA LICENSE PLATE
     7LET766 AND VIN # 1GYS3CEF8BR201233
23
     2003 BLACK INFINITY, WITH                     2:20-SW-0827-CKD
24   CALIFORNIA LICENSE PLATE 5HGL992
     AND VIN # JNKAY41E83M003481
25
     2001 BLACK CHEVY CAMARO, WITH                 2:20-SW-0828-CKD
26   CALIFORNIA LICENSE PLATE 8DDN599
     AND VIN # 2G1FP22G012125326
27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
              Case 2:20-sw-00822-CKD Document 4 Filed 09/18/20 Page 2 of 2

 1   2007 BLUE CHEVY TAHOE, WITH                    2:20-SW-0829-CKD
     CALIFORNIA LICENSE PLATE 8DVW037
 2   AND VIN # 1GNFK13057R358147

 3

 4

 5                                            ORDER TO UNSEAL

 6         Upon application of the United States of America and good cause having been shown,

 7         IT IS HEREBY ORDERED that the files in the above-captioned matters be unsealed.

 8

 9   Dated:    9/18/2020
                                                      Hon. Carolyn K. Delaney
10                                                    U.S. MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
